NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT



LEE A. SHIELDS,                  )
                                 )
           Appellant,            )
                                 )
v.                               )                Case No. 2D18-888
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed December 7, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Sarasota County; Charles E. Roberts,
Judge.



PER CURIAM.


             Affirmed.


CASANUEVA, KHOUZAM, and ATKINSON, JJ., Concur.